944 So.2d 550 (2006)
Roberto G. ORDONEZ-MEDINA, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D05-88.
District Court of Appeal of Florida, Third District.
December 27, 2006.
*551 Bennett H. Brummer, Public Defender, and Gwendolyn Powell Braswell, Assistant Public Defender, for appellant.
Charles J. Crist, Jr., Attorney General, and Angel L. Fleming, Assistant Attorney General, for appellee.
Before WELLS and SUAREZ, JJ., and SCHWARTZ, Senior Judge.
PER CURIAM.
Affirmed. See Irizarry v. State, 905 So.2d 160 (Fla. 3d DCA 2005) (trial court's ruling on a motion for judgment of acquittal is affirmed on appeal if a rational trier of fact could find the existence of the elements of the offense beyond a reasonable doubt), review denied, 917 So.2d 194 (Fla.2005); Lee v. State, 869 So.2d 1251 (Fla. 3d DCA 2004) (admission of hearsay harmless beyond a reasonable doubt where it was cumulative of other evidence).